DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The amendment filed by Applicant on January 10, 2022 has been fully considered. The amendment to instant claims 2, 30, 32 is acknowledged. All previous rejections are maintained for the reasons set forth in “Response to Arguments” section below. Thus, the following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-4, 28, 30, 32, 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Brookhart et al (US 5,866,663) and Kim (US 2015/0166755).

4. The rejection is adequately set forth on pages 4-12 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

Brookhart et al discloses branched polyethylene, including ethylene homopolymer, having 80-150 branches per 1000 methylene groups (col. 1, lines 59-60; col. 54, lines 7-15), which are elastomeric and maybe cross-linked by various methods, including by use of peroxide (col. 54, lines 19-23), which can be blended with EP and EPDM elastomers (col. 67, lines 15-30), carbon black, zinc oxide, and plasticizer (col. 68,lines 19-27), and which contain for 100 methyl branches: about 30 to about 90 ethyl branches, about 4 to about 20 propyl branches, about 15 to about 50 butyl branches, about 3 to about 15 amyl branches, and about 30 to about 140 hexyl or longer branches (col. 1, lines 59-65). The specific example shows a spongy rubbery polyethylene having 95 branches per 1000 carbons and Mw of 347,000 (col. 110, lines 10-30, Example 110).

6.  Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Brookhart et al (US 5,866,663), Kim (US 2015/0166755)  and Koehn (DE 19822819).

7.  The rejection is adequately set forth on pages 12-13 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

8.  Claims 1-6, 28, 30-32, 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Brookhart et al (US 5,866,663) and Kim (US 2015/0166755), in further view of Kisin et al (US 2012/0252917) and Nishiguchi et al (WO 2015/046476).


9.  The rejection is adequately set forth on pages 13-18 of an Office action mailed on September 10, 2021 and is incorporated here by reference.
 
10.  As to amended claims 2, 30 and 32, 
Brookhart et al discloses branched polyethylene, including ethylene homopolymer, having 80-150 branches per 1000 methylene groups (col. 1, lines 59-60; col. 54, lines 7-15), which are elastomeric and maybe cross-linked by various methods, including by use of peroxide (col. 54, lines 19-23), which can be blended with EP and EPDM elastomers (col. 67, lines 15-30), carbon black, zinc oxide, and plasticizer (col. 68,lines 19-27), and which contain for 100 methyl branches: about 30 to about 90 ethyl branches, about 4 to about 20 propyl branches, about 15 to about 50 butyl branches, about 3 to about 15 amyl branches, and about 30 to about 140 hexyl or longer branches (col. 1, lines 59-65). The specific example shows a spongy rubbery polyethylene having 95 branches per 1000 carbons and Mw of 347,000 (col. 110, lines 10-30, Example 110).

11.  Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Brookhart et al Kim (US 2015/0166755), in further view of  Hakuta et al (US 2006/0142437).

12.  The rejection is adequately set forth on pages 18-19 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

13.  Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Brookhart et al (US 5,866,663) and Kim (US 2015/0166755), in further view of Gopalan (US 2005/0084629).

14.  The rejection is adequately set forth on pages 19-21 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

15.  Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Brookhart et al (US 5,866,663) and Kim (US 2015/0166755), in further view of Aoki et al (WO 2016/152878).
It is noted that while the rejection is made over WO 2016/152878 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,717,840 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,717,840.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness-type Double Patenting rejection I
17.     Claims 1-4, 6, 28, 30, 32, 34-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US 11,242,450 (previously rejected as copending application 16/477,523) in view of  Kim (US 2015/0166755).



19.  As to amended claims 30, 32, US 11,242,450 claims the rubber composition, wherein the branched polyethylene is an ethylene homopolymer having a degree of branching of 60 to 105 branches/1000 carbon atoms, a weight average molecular weight of 268,000-518,000, and a Mooney viscosity ML(1+4) at 125ºC of 42-102. 
 
20. Since no Terminal Disclaimer has been filed, the rejection is maintained.
21. In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Obviousness-type Double Patenting rejection II
21.     Claims 1-6, 28-30, 32-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 13, 15, 18-Kim (US 2015/0166755).  

22. The rejection is adequately set forth on pages 21-26 of an Office action mailed on October 14, 2020 and on pages 24-26 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

23.  As to amended claims 30 and 32, the application 16/477,599 claims the branched polyethylene is an ethylene homopolymer having a degree of branching of 80 to 105 branches/1000 carbon atoms, a weight average molecular weight of 250,000 to 400,000, and a Mooney viscosity ML(1+4) at 125ºC of 40-95. 
The rubber matrix comprises a non-zero amount of EPM and a non-zero amount of EPDM.  
The ethylene homopolymer has: a methyl content of from 54.0 to 64.2 mol/%: an ethyl content of from 8.7 to 13.7 mol/%; a propyl content of from 5.3 to 6.4 mol/%; a butyl content of from 4.2 to 5.3 mol/%; and a pentyl content of from 3.9 to 5.1 mol/%.
The content of hexyl and higher branched content is 12-15.5%mol ([0070] of US 2019/0338110). Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970). 
24. Since no Terminal Disclaimer has been filed, the rejection is maintained.

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

 Obviousness-type Double Patenting rejection III
26.     Claims 1-4, 6, 28, 30, 32, 42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of a copending application 16/477,414 (published US 2019/0330456) in view of  Kim (US 2015/0166755).  

27. The rejection is adequately set forth on pages 26-30 of an Office action mailed on October 14, 2020 and on pages 26-27 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

28.  As to amended claims 30, 32, the application 16/477,414 claims the branched polyethylene is an ethylene homopolymer having a degree of branching of 60 to 105 branches/1000 carbon atoms, a weight average molecular weight of 268,000 to 

29. Since no Terminal Disclaimer has been filed, the rejection is maintained.
30. In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Obviousness-type Double Patenting rejection IV
31.     Claims 1-6, 28, 30, 32, 34-42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 46-51 of a copending application 16/477,654 (published US 2019/0359805) in view of  Kim (US 2015/0166755).

32. The rejection is adequately set forth on pages 30-34 of an Office action mailed on October 14, 2020 and on pages 27-28 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

The rubber matrix comprises a non-zero amount of EPM and a non-zero amount of EPDM.  

33. Since no Terminal Disclaimer has been filed, the rejection is maintained.
34. In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Obviousness-type Double Patenting rejection V
35.     Claims 1-4, 6, 28, 30, 32, 42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7 of a copending application 16/477,747 (published US 2019/0359806) in view of  Kim (US 2015/0166755).  


37.   As to amended claims 30, 32, the copending application 16/477,747 claims the branched polyethylene comprises an ethylene homopolymer having a branching degree which is 60-130 branches/1000 carbons, a weight-average molecular weight 66,000-518,000, and a Mooney viscosity ML ( 1+4 ) 125C of 6-102. The rubber composition comprises both EPM and EPDM.

38. Since no Terminal Disclaimer has been filed, the rejection is maintained.
39. In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Obviousness-type Double Patenting rejection VI
Claims 1-6, 28, 30, 42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of a copending application 16/477,621 (published US 2019/0367717) in view of  Kim (US 2015/0166755).  

41. The rejection is adequately set forth on pages 38-42 of an Office action mailed on October 14, 2020 and on pages 30-31 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

42.  As to amended claims 30, 32, the copending application 16/477,621 claims the branched polyethylene comprises an ethylene homopolymer having a branching degree which is 60-105 branches/1000 carbons, a weight-average molecular weight 268,000-518,000, and a Mooney viscosity ML ( 1+4 ) 125C of 42-102. The rubber composition comprises both EPM and EPDM.

43. Since no Terminal Disclaimer has been filed, the rejection is maintained.
44. In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. 

Obviousness-type Double Patenting rejection VII
45.     Claims 1-6, 28, 30, 32, 42 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of a copending application 16/477,518 (published US 2019/0123353) in view of Kim (US 2015/0166755).  

46. The rejection is adequately set forth on pages 42-47 of an Office action mailed on October 14, 2020 and on pages 31-32 of an Office action mailed on September 10, 2021 and is incorporated here by reference.

47.  As to amended claims 30, 32, the copending application 16/477,518 claims the branched polyethylene comprises an ethylene homopolymer having a branching degree which is 60-105 branches/1000 carbons, a weight-average molecular weight 268,000-518,000, and a Mooney viscosity ML (1+4) 125ºC of 42-102. The rubber composition comprises both EPM and EPDM.

48. Since no Terminal Disclaimer has been filed, the rejection is maintained.
49. In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Response to Arguments
50.  Applicant's arguments filed on July 30, 2021 have been fully considered. 

51. With respect to Applicant’s arguments regarding the rejection of Claims 1-4, 28, 30, 32, 34-42 under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Brookhart et al (US 5,866,663) and Kim (US 2015/0166755), it is noted that:
1)  Instant claims are silent with respect to any properties of the composition; it is not clear what properties and at what level are the goal of instant invention. Instant claims recite a rubber composition comprising a combination of components in specified amounts. It is further not clear what levels of “improved tensile strength” and “improved properties” of instant invention Applicants are referring to.
2) Referring to Applicant’s statement that “using branched polyethylene to replace part or all of the ethylene-propylene rubber, the tensile strength and compression set resistance of the rubber composition could be improved” (p. 9 of Applicant’s Fan et al in view of Brookhart et al comprises both a branched ethylene homopolymer and EPDM, and thereby would be reasonably expected to have, at least partially,  improved tensile strength and compression set as well.
3) With respect to Applicant’s arguments regarding the criticality of the ethylene homopolymer having not more than 105 branches per 1000 carbon atoms, it is noted that Example 2 of instant specification (116 branches/1000C) shows tensile strength  (tensile strength 1.3 MPa) even higher than the tensile strength of Example 1 of instant specification comprising polyethylene with 60 branches/1000C and Example 3 (99 branches/1000C) (tensile strength 1.2 MPa). Compression set of Example 2 of instant specification (116 branches/1000C) is having exactly the same compression set at that for Example 3 (99 branches/1000C) (compression set of 19) (Table on page 15, lines 42-50 of instant specification).
Therefore, there is no substantial evidence in the criticality of using the ethylene homopolymer having lower number of branches (i.e. 105 branches/1000C or lower) for providing compositions with improved tensile strength and compression set.
Further, regarding elongation at break, Example 1 (60 branches/1000C) is having elongation at break the lowest as compared to Example 2 (116 branches/1000C) and Example 3 (99 branches/1000C). However, the elongation at break for Example 2 (116 branches/1000C) is lower than that of Example 3 (99 branches/1000C) (Table at p. 15, lines 40-48 of instant specification).
Fan et al discloses the use of the ethylene homopolymer having 106 branches/1000C, Fan et al does not teach away from using homopolymers having 105 branches/1000C or lower. 
5) Rationale different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

6) The rejection of Claims 1-4, 28, 30, 32, 34-42 is under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 103980596, based on machine English translation) in view of Kim (US 2015/0166755) and Brookhart et al (US 5,866,663), is based on combination of references; wherein 
a) Fan et al discloses a polyethylene rubber composition comprising:
100 pbw of a hyperbranched polyethylene homopolymer having degree of branching of 106-125 branches/1000 carbons, Mooney viscosity ML(1+4) at 125ºC of 2.12-86.63 and Mw of 92,000-420,000 (Abstract, p. 2, lines 4-8, 27-44 of the translation) and 
b) the secondary reference of Brookhart et al discloses branched polyethylene, including ethylene homopolymer, having 80-150 branches per 1000 methylene groups (col. 1, lines 59-60; col. 54, lines 7-15), which are elastomeric and maybe cross-linked by various methods, including by use of peroxide (col. 54, lines 19-23), which can be Brookhart et al. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

7) It is noted that inventive Example 9 of instant specification shows the use of both branched polyethylene having 130 branches/1000 carbon atoms and the branched polyethylene having 82 branches/1000 carbon atoms, and said composition is having tensile strength (1.5 MPa) the same as that of the inventive Example 4 comprising the branched polyethylene with 99 branches/1000 carbon atoms   (see p. 15, lines 42-52 and p. 18, lines 5-8 of instant specification). Therefore, the presence of the branched polyethylene having more than 105 branches/1000 carbon atoms does not provide an adverse effect on the tensile strength of the composition.

8) Further, referring to the Declaration, based on Figures 1 and 2 of the Declaration, the polyethylenes having degree of branching of 105/1000 C and 106/1000 C show very close values of Tm, and therefore, no substantial evidence that said polyethylenes would have different properties has been provided.
homopolymers produced in the presence of an (alpha-diimine) nickel catalyst; both CN 103980596 and instant specification specifically referring to CN 102827312 for the process description (see p.2, lines 38-44 of CN 103980596 and p. 12, lines 7-14 of instant specification), and thereby the branched polyethylene homopolymers of CN 103980596 and instant specification appear to be produced by essentially the same process.
10) Referring to the Declaration, the compositions of both CN 103980596 and instant specification are based on branched polyethylene homopolymer, and not ethylene/α-olefin copolymers, i.e. not on ethylene-propylene copolymers.
11)    Referring to Supplemental Examples 1-4 of the Declaration, it is noted that the tensile strength of the Supplemental Example 1 is very close to that the Example 3 of CN 103980596. As stated above, instant claims are silent with respect to tensile strength and elongation at break of the rubber composition. It is further noted that tensile strength of the Supplemental Example 4 (branching degree 82/1000C) is lower than that of Supplemental Example 3 (branching degree 90/1000C), i.e. 29.6 MPa versus 31.2 MPa. Therefore, based on the provided data, it appears that the tensile strength depends not only on the branching degree of the polyethylene, but on other factors as well. Further, the claimed composition is based on a combination of a branched polyethylene, EPM and EPDM, and not only on the branched polyethylene.
 
12) Instant claim 1 recites a combination of 10 to less than 100 pbw of the branched polyethylene and more than zero to 90 pbw of the combination of EPDM and EPM, i.e. 
13) Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764